Case 2:19-cv-02289-DDP-GJS Document 5 Filed 03/28/19 Page 1 of 1 Page ID #:25

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:

CARA OCALLAGHAN , et al.
                                                          2:19−cv−02289−DDP−GJS
                                        PLAINTIFF(S)

       v.
REGENTS OF THE UNIVERSITY OF
CALIFORNIA , et al.
                                                           NOTICE TO FILER OF DEFICIENCIES IN
                                                                ATTORNEY CASE OPENING
                                     DEFENDANT(S).




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
Attachments No. 1 Civil Cover Sheet should not have been attached to Docket Entry No. 1.
Each document should have been filed separately. You are not required to take any action to
correct this deficiency unless the Court so directs.



                                          Clerk, U.S. District Court

Dated: March 28, 2019                     By: /s/ Luz Hernandez luz_hernandez@cacd.uscourts.gov
                                             Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
